Howell, J.
Plaintiff, a resident of Missouri, sues on an account of sales of a lot of corn rendered by defendants on twenty-first February, 1862.
One ground of defense is, that at the time said corn was shipped the plaiutiff knew that it could be sold only for Confederate treasury notes, which wore then the only currency in circulation in this city ; that the corn was sold for said currency and according to plaintiff's instructions, received with the consignment; a part of the proceeds was invested in a bag of coffee and a bale of osnaburgs, and the balance put up in a package, was forwarded with said goods to the care of J. D. Morton & Co., Memphis, Tennessee, to be forwarded by them to care of J. K. Robbins, New Madrid, Missouri, for plaintiff, which could not be done, as military operations prevented.
The proof is that the corn was received by defendants with a letter from plaintiff, dated February 14, 1862, which directed them to make tile purchase, as above stated, and forward the same with the balance -of proceeds to care of J. K. Robbins, New Madrid, Missouri; that after waiting five or six days in vain to ship to New Madrid,-defendants shipped the package of Confederate notes and the two parcels of goods, marked for jdaiatiff, tu J- D. Morton & Co., Memphis, Tennessee, with instructions to bo forwarded to plaintiff; that Morton & Co., being unable to forward them, used the goods and deposited the package of Confederate notes with an agent, who still has ifc and who, in 1863, notified plaintiff of the fact, and that about the same time defendants wrote to plaintiff, informing him of the sale for Confederate currency and the disposition they had made of the proceeds and goods, and that plaintiff replied to this letter, complaining of the mode in which the shipment had been made as not in conformity to his instructions, and declaring his intention to hold the defendants responsible, but did not object to the currency for which his com had been sold.
*395Under these circumstances we are of opinion that he must have expected his property would be sold for the currency prevailing at the time in this market, and that when he was expressly informed that it was so sold, he did not repudiate the sale, but simply objected to the mode of transmission as not in accordance with his instructions, and that he has thereby ratified the sale and can not recover (see 22 An. 490) except for the amount invested in the goods ordered by him, for which defendants are liable, as their agents have made it impossible for them to be delivered. The amount is $29 36.
It is therefore ordered that the judgment appealed from be reduced from $798 78 to $29 36, with legal interest from twenty-first February, Í862, and costs of the lower court, and as thus amended it be affirmed; plaintiff and appellee to pay costs of appeal.